DISMISS and Opinion Filed March 19, 2020




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-20-00315-CV

                IN THE INTEREST OF B.T., A.T., AND U.C., CHILDREN

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 96091-86

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                               Opinion by Chief Justice Burns


       Before the Court is appellant’s motion to dismiss this appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE


200315F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF B.T., A.T., AND                  On Appeal from the 86th Judicial District
 U.C., CHILDREN                                      Court, Kaufman County, Texas
                                                     Trial Court Cause No. 96091-86.
 No. 05-20-00315-CV                                  Opinion delivered by Chief Justice Burns,
                                                     Justices Whitehill and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Joseph Terceira recover his costs, if any, of this appeal from
appellant Joey Lynn Terceira.


Judgment entered this day of March 19, 2020.




                                               –2–